                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

DAQUILLIUS HENNIGAN,                                §
                                                    §
                                                    §   CIVIL ACTION NO. 6:19-CV-00190-RWS-KNM
                Plaintiff,                          §
                                                    §
v.                                                  §
                                                    §
CAPTAIN FACTRA A WARREN, SGT                        §
REGINALD NWORKA, CAPTAIN TAD                        §
HOWARD, COUNSEL SUB L LEVESTON,                     §
MED ADMIN JOHN DOE,                                 §
                                                    §
                Defendants.                         §

                                              ORDER
       Plaintiff DaQuillius Hennigan, an inmate confined at the Jim Ferguson Unit within the

Texas Department of Criminal Justice (TDCJ), proceeding pro se and in forma pauperis, filed this

civil rights action alleging purported violations of his constitutional rights. The Court referred the

case to the United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges.

       The Magistrate Judge issued a Report and Recommendation, recommending the lawsuit be

dismissed without prejudice for failure to comply with a court order. Docket No. 15. Plaintiff

received a copy of this report on March 11, 2020 (Docket No. 16), but filed no objections thereto.

Accordingly, he is not entitled to de novo review by the District Judge of those findings,

conclusions and recommendations and, except upon grounds of plain error, from appellate review

of the unobjected-to proposed factual findings and legal conclusions accepted and adopted by the
district court. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc).

         Nonetheless, the Court has reviewed the pleadings in the cause and the Magistrate Judge’s

report and agrees with the Magistrate Judge’s report. See United States v. Raddatz, 447 U.S. 667,

683 (1980) (“[T]he statute permits the district court to give to the magistrate’s proposed findings

of fact and recommendations ‘such weight as [their] merit commands and the sounds discretion of
     .
the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)). It is therefore

         ORDERED that the Magistrate Judge’s Report (Docket No. 15) is ADOPTED as the

opinion of the District Court. It is further

         ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for Plaintiff’s failure to comply with an order of the Court. It is finally

         ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED-AS-MOOT.

         So ORDERED and SIGNED this 6th day of April, 2020.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
